Case 1:20-cv-00201 Document 17 Filed on 04/09/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  April 09, 2021
                                                               Nathan Ochsner, Clerk
Case 1:20-cv-00201 Document 17 Filed on 04/09/21 in TXSD Page 2 of 2
